  Exhibit 10.3


 
LEASE AMENDMENT
 
This Lease Amendment is made and entered this 28 day of June, 2018, by and
between CELEBRATION POINTE OFFICE PARTNERS II, LLC, a Florida limited liability
company (“Landlord”), and SHARPSPRING TECHNOLOGIES, INC, a Delaware corporation
(“Tenant”).
 
On April 18, 2018, Tenant and Landlord executed an Office Lease Agreement
(“Lease”) which stated the following:
 
 
Section 4.2 Delivery of Possession. Landlord shall use best efforts to deliver
possession of the Premises to Tenant with Landlord’s Work complete and in
turnkey condition such that Tenant is able to obtain permits for Tenant’s Work
without further action by Landlord (“Turnkey Condition” as described in Exhibit
E”). If despite using reasonable efforts, Landlord is unable to deliver
possession of the Premises to Tenant in the Turnkey Condition on or before the
Estimated Delivery Date, Landlord may extend the Estimated Delivery Date by up
to ninety (90) days upon written notice to Tenant provided such notice is given
at least sixty (60) days prior to the Estimated Delivery Date. If possession of
the Premises has not been delivered to Tenant in the Turnkey Condition by the
Estimated Delivery Date plus any applicable extensions for any reason whatsoever
other than a Tenant Delay, then (a) Landlord shall, promptly after demand
therefor, reimburse Tenant for its Holdover Costs, and (b) Tenant shall receive
one (1) day of free Rent for each day after the Estimated Delivery Date plus any
applicable extensions that Landlord has not delivered possession in the Turnkey
Condition. Anything in this Lease to the contrary notwithstanding, if Landlord
has not delivered possession of the Premises to Tenant in the Turnkey Condition
on or before September 1, 2018, then Tenant may terminate this Lease by written
notice to Landlord and this Lease shall terminate as of the date of such notice.
As used herein, “Holdover Costs” shall mean those amounts charged to Tenant by
its prior landlord for holding over in their then existing leased premises (the
“Prior Lease”) in excess of the rent and other charges payable by Tenant under
the Prior Lease for the period immediately prior to the Holdover Date, as
established by documentation reasonably acceptable to Landlord.
 
Both parties wish to amend this Section to state the following:
 
 
Section 4.2 Delivery of Possession. Landlord shall use best efforts to deliver
possession of the Premises to Tenant with Landlord’s Work complete and in
turnkey condition such that Tenant is able to obtain permits for Tenant’s Work
without further action by Landlord (“Turnkey Condition” as described in Exhibit
E”). If despite using reasonable efforts, Landlord is unable to deliver
possession of the Premises to Tenant in the Turnkey Condition on or before
October 31, 2018, then (a) Landlord shall, promptly after demand therefor,
reimburse Tenant for its Holdover Costs, and (b) Tenant shall receive two (2)
days of free Rent for each day after the Estimated Delivery Date that Landlord
has not delivered possession in the Turnkey Condition. As used herein, “Holdover
Costs” shall mean those amounts charged to Tenant by its prior landlord for
holding over in their then existing leased premises (the “Prior Lease”) in
excess of the rent and other charges payable by Tenant under the Prior Lease for
the period immediately prior to the Holdover Date, as established by
documentation reasonably acceptable to Landlord.
 
 
 
All other terms and conditions under the Lease shall remain the same and in
effect. This Amendment binds and benefits any successors. This document,
including the attached original Lease, is the entire agreement between the
parties.
 
 

 
 
            
The parties have signed this Amendment on the date specified at the beginning of
this Agreement.
 
LANDLORD:
 
CELEBRATION POINTE OFFICE PARTNERS II, LLC, a
Florida limited liability company
 
 
By:          

SHD-CELEBRATION POINTE, LLC,
a Florida limited liability company, Manager
 
 
 
/s/ Svein Dyrkolbotn                    

Name: Svein Dyrkolbotn
Title:                     
Manager
 
 
 
 
TENANT:
SHARPSPRING TECHNOLOGIES, INC,
a Delaware corporation
 
 
By:              /s/ Edward Lawton

     Name: Edward Lawton
     Title: CFO
 
 
 
